Citation Nr: 0634918	
Decision Date: 11/09/06    Archive Date: 11/27/06

DOCKET NO.  02-22 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for ovarian cancer.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and her sister


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran had active duty service from September 1977 to 
September 1997.

This matter was previously before the Board of Veterans' 
Appeals (Board) from a July 2002  rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

In May 2005, a hearing was held before the undersigned.  In 
October 2005, the claim was remanded to the RO for additional 
development, which has been accomplished.  The case is now 
before the Board for further appellate consideration.  


FINDING OF FACT

Ovarian cancer was present prior to the veteran's discharge 
from active duty service.


CONCLUSION OF LAW

The criteria for service connection for ovarian cancer have 
been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection requires (1) medical evidence of a current 
disability; 
(2) medical, or in certain circumstances, lay evidence of the 
incurrence or aggravation of a disease or injury in service 
or during the presumptive period; and (3) medical evidence of 
a nexus between the claimed in-service disease or injury and 
the current disability.  Hickson v. West, 12 Vet. App. 247, 
253 (1999).

When a veteran served continuously for ninety (90) days or 
more 
during a period of war, or during peacetime service after 
December 31, 1946, and a chronic disease, such as cancer, 
manifests to a degree of 10 percent or more within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  

The Board has reviewed all the evidence in the appellant's 
claims file, which includes her multiple contentions, service 
medical records, as well as post-service medical records.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on her behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The veteran contends that her ovarian cancer, which was first 
diagnosed in February 1999, approximately 16 months after 
separation from service, had its onset in service.  She 
reports that she had various symptoms in service, including 
pain and menstrual problems, which she now believes were in 
fact caused by the cancer.  

After review of the evidence of record, the Board agrees that 
the ovarian cancer did indeed have its onset in service.  The 
veteran's service medical records do indicate the presence of 
various pertinent symptoms, such as abdominal pain and weight 
loss, for which a clear etiology was not found.  Post-service 
medical records indicate that within just over one year of 
separation from service, in October 1998, she was seen for 
symptoms such as weight loss, loss of energy, and digestive 
problems, the etiology of which was again unclear.  In 
February 1999, the cancer was discovered, and it was noted to 
be a rather large tumor.  

A VA medical opinion, dated in April 2006, indicates that 
after review of the medical records, the veteran's diagnosis 
and her pre-diagnosis symptoms and workup, it is most likely 
that the ovarian tumor was present prior to her discharge 
from service.  The examiner stated that, based on the size of 
the tumor at the time of diagnosis  in February 1999, it was 
without a doubt that the tumor was present during service.  
This was not based on merely speculation, but on medical 
principles that it takes several years from the time a cell 
mutates to a cancer cell until an actual tumor is diagnosed

While the diagnosis of cancer was not made within the one 
year presumptive period after separation from service, the 
medical evidence of record leaves little doubt that the onset 
of this cancer was during active duty service.  The unrefuted 
VA medical opinion is clearly supported by the service and 
post-service treatment records, as briefly explained above.  
The evidence clearly supports a finding that ovarian cancer 
was incurred in service.  Therefore, service connection must 
be granted.


ORDER

Service connection for ovarian cancer is granted.  



____________________________________________
Michelle L. Kane
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


